DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US PG. Pub. 2010/0006327) in view of Yarita et al. (US Patent 4964947) and further in view of Musick (US PG. Pub. 2015/0291778).

Regarding claim 18 – Yu teaches a multi-layer circuit structure (figs. 3A-3C [title] Yu states, “circuit board structure”) comprising: a substrate (inner substrate as shown in annotated figure 3C below) comprising an upper surface (top surface) and a back surface (bottom surface); a first layer of a circuit pattern (circuit on surface of substrate), the first layer formed on the upper surface of the substrate (see annotated figure 3C below); a first layer of LDS material (fig. 3A, inner first layer 121 [paragraph 0025] Yu states, “laser direct structuring (LDS) is used to activate the metal catalysts in the molded plastic body 121”) formed over at least the first circuit pattern (claimed structure shown in figure 3C); a second layer of the circuit pattern (102 [paragraph 0025] Yu 
 	Yu does not teach wherein the LDS material is a paint; and wherein the through hole is tapered.
 	Musick teaches wherein the LDS material is a paint ([paragraph 0034] Musick states, “The use of plastic substrates in LDS processes include the inclusion of LDS additive in thermoplastic articles and more recently articles of thermoset plastics and elastomers and coatings applied as paint varnish”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layer circuit structure as taught by Yu with the layer being a layer of Laser Direct Structuring (LDS) paint material as taught by Musick because Musick states, “the additive materials necessary for laser direct structuring and for other value-adding additives. In these noted instances, it is desirable to have a method to incorporate these materials into plastic and coatings or paint formulations while protecting the resulting materials from oxidative damage” [paragraph 0003].

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layer circuit structure having a substrate with a through hole connecting the first and third circuits as taught by Yu in view of Musick with the through hole of the substrate being a tapered through hole that connects upper and lower circuits of the substrate as taught by Yarita because Yarita states, “since the pin hole 3 is tapered to be narrower toward its lower end, metal particles can be successfully deposited to the thin metal film 4 formed on the inner wall of the pin hole 3, thus forming the thick metal film 5” [column 3 lines 3-6]. The tapered structure will increase adhesion of the metal material within the through hole.
 	Additionally Examiner points to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given significant patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “a layer of paint”, does not depend on its method of production, i.e. “Laser Direct Structuring (LDS)”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

    PNG
    media_image1.png
    489
    1065
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 10, 12-13, 16-17 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847